Mayes, J.,
delivered the opinion of the court.
Under the facts alleged in the bill of complaint the state’s title to the land in question was not by virtue of its being swamp and overflowed lands under the act of Congress vesting the title to such lands in the state. The land had been swamp and overflowed lands, and as such had been owned by the state; but long prior to the patent issued to Barnes the state had issued its patent for the lands as swamp and overflowed lands to one Man-gum, and the land had become the subject of individual ownership, and so liable to the state for taxes. In 1884 the land was sold to the state for the taxes of 1883, and it was by virtue,of this tax sale that the state owned the lands on the 29th day of *722December, 1903, tbe date when tbe appellee obtained his patent from tbe land office. But the- patent issued to appellee was a patent under section 2574 of tbe Annotated Code of 1892; that is to say, the patent was for swamp and overflowed lands, and, since tbe state bad no sucb title to tbe lands in question, tbis patent was. unauthorized and conveyed no title whatever. Tbe patent issued to Eastman-Gardner Oo. afterwards was under section 2578, wbicb deals with tax lands; and, since it was only a tax title which tbe state bad, tbis patent conveyed tbe true title, nor can tbe rights of Eastman-Gardner Oo. be in any way affected by reason of tbe .fact that they knew that appellee bad obtained a patent to.the lands before that time as swamp and overflowed lands. Tbe state conveys by its patent all tbe title it has of the character described in tbe patent only, but does not convey any other or different title. In other words, where tbe state makes a conveyance as of swamp and overflowed lands, and issues its patent as sucb, it conveys only such title as it has as swamp and overflowed lands, and if it has no sucb title, nothing passes by tbe conveyance. If tbe conveyance is of a tax title, the patent passes all tbe title tbe state has of- that character of title, but of no other. It is readily seen that if we were to adopt any other view it would destroy the scheme outlined by tbe statute for tbe separate classification and dealing with various kinds of land owned by the state.

Reversed, and hill dismissed.